Exhibit 10.33

--------------------------------------------------------------------------------


Notice of Grant of Award
and Award Agreement

ROSS STORES, INC.
ID:94-1390387
4440 Rosewood Drive, Buildling 4
Pleasanton, CA 94588
(925) 965-4899 phone

--------------------------------------------------------------------------------

 

[NAME]

Award Number:

[AWARD NUMBER]

[ADDRESS]

Plan:

2004

 

ID:

[ID]

 

 

 

--------------------------------------------------------------------------------

Effective [GRANT DATE], you have been granted an award of [SHARES] shares of
ROSS STORES, INC. (the Company) common stock.  These shares are restricted until
the vest date(s) shown below.

The current total value of the award is [$TOTAL VALUE]

The award will vest in increments on the date(s) shown.

Shares

 

Full Vest

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

        [SHARES]

 

  [VEST DATE]

        [SHARES]

 

  [VEST DATE]

 

--------------------------------------------------------------------------------

 

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ROSS STORES, INC.

 

Date

     

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[PARTICIPANT]

 

Date

  Date:  [DATE]            
Time:    [TIME]           





ROSS STORES, INC.
RESTRICTED STOCK AGREEMENT

          Ross Stores, Inc. has granted to the Participant named in the Notice
of Grant of Award (the “Grant Notice”) to which this Restricted Stock Agreement
(the “Agreement”) is attached an Award (the “Award”) consisting of Shares
subject to the terms and conditions set forth in the Grant Notice and this
Agreement.  The Award has been granted pursuant to the Ross Stores, Inc. 2004
Equity Incentive Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference.  By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan in the form most recently registered with the
Securities and Exchange Commission (the “Plan Prospectus”), (b) accepts the
Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Grant Notice, this Agreement or the Plan.

          1.     DEFINITIONS AND CONSTRUCTION.

                  1.1     Definitions.  Unless otherwise defined herein,
capitalized terms shall have the meanings assigned in the Grant Notice or the
Plan.  Wherever used herein, the following terms shall have their respective
meanings set forth below:

                            (a)     “Grant Date” means the effective date of
grant of the Award as set forth in the Grant Notice.

                            (b)     “Total Number of Shares” means the total
number of shares of Stock subject to the Award as set forth in the Grant Notice
and as adjusted from time to time pursuant to Section 7.

                            (c)     “Vested Shares” means, on any relevant date,
that portion of the Total Number of Shares which has vested in accordance with
the vesting schedule set forth in the Grant Notice.  Provided that the
Participant’s Service has not terminated prior to the relevant vesting date
described in the Grant Notice, the number of shares as provided by the Grant
Notice shall become Vested Shares on such date.

                  1.2     Construction.  Captions and titles contained herein
are for convenience only and shall not affect the meaning or interpretation of
any provision of this Agreement.  Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

          2.     THE AWARD.

                  2.1     Grant and Issuance of Shares.  On the Date of Grant,
the Participant will acquire and the Company will issue, subject to the
provisions of this Agreement, a number of Shares equal to the Total Number of
Shares set forth in the Grant Notice.  As a condition to the issuance of the
Shares, the Participant shall execute and deliver to the Company along with the
Grant Notice (a) the Joint Escrow Instructions in the form attached to the Grant
Notice and (b) the Assignment Separate from Certificate duly endorsed (with date
and number of shares blank) in the form attached to the Grant Notice.

1




                  2.2     No Monetary Payment Required.  The Participant is not
required to make any monetary payment (other than applicable tax withholding, if
any) as a condition to receiving the Shares, the consideration for which shall
be past services actually rendered and/or future services to be rendered to a
Participating Company or for its benefit.

                  2.3     Beneficial Ownership of Shares; Certificate
Registration.  The Participant hereby authorizes the Company, in its sole
discretion, to deposit the Shares with the Company’s transfer agent, including
any successor transfer agent, to be held in book entry form during the term of
the Escrow pursuant to Section 6.  Except as provided by the preceding sentence,
a certificate for the Shares shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.

                  2.4     Issuance of Shares in Compliance with Law.  The
issuance of the Shares shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities. 
No Shares shall be issued hereunder if their issuance would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed.  The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance of any Shares
shall relieve the Company of any liability in respect of the failure to issue
such Shares as to which such requisite authority shall not have been obtained. 
As a condition to the issuance of the Shares, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

          3.     VESTING OF SHARES.

                  3.1     Normal Vesting.  Except as provided in Section 3.2,
the Shares shall vest and become Vested Shares as provided in the Grant Notice;
provided however, that Shares that would otherwise become Vested Shares on a
date on which a sale of such Shares by the Participant would violate the Insider
Trading Policy of the Company shall, not withstanding the vesting schedule set
forth in the Grant Notice, become Vested Shares on the next day on which such
sale would not violate the Insider Trading Policy.  For purposes of this
Section, “Insider Trading Policy” means the written policy of the Company
pertaining to the sale, transfer or other disposition of the Company’s equity
securities by members of the Board, Officers or other employees who may possess
material, non-public information regarding the Company, as in effect at the time
of a disposition of any Shares.  No additional Shares will become Vested Shares
following the Participant’s termination of Service for any reason.

2




                  3.2     Acceleration of Vesting Upon a Change in Control.  In
the event of a Change in Control, the vesting of the Shares shall be accelerated
in full and the Total Number of Shares shall be deemed Vested Shares effective
as of the date of the Change in Control, provided that the Participant’s Service
has not terminated prior to such date.

                  3.3     Federal Excise Tax Under Section 4999 of the Code.

                            (a)     Excess Parachute Payment.  In the event that
any acceleration of vesting pursuant to this Agreement and any other payment or
benefit received or to be received by the Participant would subject the
Participant to any excise tax pursuant to Section 4999 of the Code due to the
characterization of such acceleration of vesting, payment or benefit as an
excess parachute payment under Section 280G of the Code, the Participant may
elect, in his or her sole discretion, to reduce the amount of any acceleration
of vesting called for under this Agreement in order to avoid such
characterization.

                            (b)     Determination by Independent Accountants. 
To aid the Participant in making any election called for under Section 3.3(a),
upon the occurrence of any event that might reasonably be anticipated to give
rise to the acceleration of vesting under Section 3.2 (an “Event”), the Company
shall promptly request a determination in writing by independent public
accountants selected by the Company (the “Accountants”).  Unless the Company and
the Participant otherwise agree in writing, the Accountants shall determine and
report to the Company and the Participant within twenty (20) days of the date of
the Event the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant.  For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination.  The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section 3.3(b).

          4.     COMPANY REACQUISITION RIGHT.

                  4.1     Grant of Company Reacquisition Right. Except to the
extent otherwise provided in an employment agreement between a Participating
Company and the Participant, in the event that (a) the Participant’s Service
terminates for any reason or no reason, with or without cause, or (b) the
Participant, the Participant’s legal representative, or other holder of the
Shares, attempts to sell, exchange, transfer, pledge, or otherwise dispose of
(other than pursuant to an Ownership Change Event), including, without
limitation, any transfer to a nominee or agent of the Participant, any Shares
which are not Vested Shares (“Unvested Shares”), the Company shall automatically
reacquire the Unvested Shares, and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).

                  4.2     Ownership Change Event.  Upon the occurrence of an
Ownership Change Event, any and all new, substituted or additional securities or
other property to which the Participant is entitled by reason of the
Participant’s ownership of Unvested Shares shall be immediately subject to the
Company Reacquisition Right and included in the terms “Shares,” “Stock” and
“Unvested Shares” for all purposes of the Company Reacquisition Right with the
same force and effect as the Unvested Shares immediately prior to the Ownership
Change Event.  For purposes of determining the number of Vested Shares following
an Ownership Change Event, credited Service shall include all Service with any
corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.

3




          5.     TAX MATTERS.

                  5.1     Tax Withholding.

                            (a)     In General.  At the time the Grant Notice is
executed, or at any time thereafter as requested by a Participating Company, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for,
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Participating Company, if any, which arise in
connection with the Award, including, without limitation, obligations arising
upon (a) the transfer of Shares to the Participant, (b) the lapsing of any
restriction with respect to any Shares, (c) the filing of an election to
recognize tax liability, or (d) the transfer by the Participant of any Shares. 
The Company shall have no obligation to deliver the Shares or to release any
Shares from the Escrow established pursuant to Section 6 until the tax
withholding obligations of the Participating Company have been satisfied by the
Participant.

                            (b)     Withholding in Shares.  Subject to approval
by the Company, in its discretion, the Participant may satisfy all or any
portion of the Participating Company’s tax withholding obligations by requesting
the Company to withhold a number of whole, Vested Shares otherwise deliverable
to the Participant or by tendering to the Company a number of whole, Vested
Shares or vested shares of Stock acquired otherwise than pursuant to this
Agreement having, in any such case, a fair market value, as determined by the
Company as of the date on which the tax withholding obligations arise, not in
excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates.  Any adverse consequences to the
Participant resulting from the procedure permitted under this Section,
including, without limitation, tax consequences, shall be the sole
responsibility of the Participant.

                  5.2     Election Under Section 83(b) of the Code.

                            (a)     The Participant understands that Section 83
of the Code taxes as ordinary income the difference between the amount paid for
the Shares, if anything, and the fair market value of the Shares as of the date
on which the Shares are “substantially vested,” within the meaning of
Section 83.  In this context, “substantially vested” means that the right of the
Company to reacquire the Shares pursuant to the Company Reacquisition Right has
lapsed.  The Participant understands that he or she may elect to have his or her
taxable income determined at the time he or she acquires the Shares rather than
when and as the Company Reacquisition Right lapses by filing an election under
Section 83(b) of the Code with the Internal Revenue Service no later than thirty
(30) days after the date of acquisition of the Shares.  The Participant
understands that failure to make a timely filing under Section 83(b) will result
in his or her recognition of ordinary income, as the Company Reacquisition Right
lapses, on the difference between the purchase price, if anything, and the fair
market value of the Shares at the time such restrictions lapse.  The Participant
further understands, however, that if Shares with respect to which an election
under Section 83(b) has been made are forfeited to the Company pursuant to its
Company Reacquisition Right, such forfeiture will be treated as a sale on which
there is realized a loss equal to the excess (if any) of the amount paid (if
any) by the Participant for the forfeited Shares over the amount realized (if
any) upon their forfeiture.  If the Participant has paid nothing for the
forfeited Shares and has received no payment upon their forfeiture, the
Participant understands that he or she will be unable to recognize any loss on
the forfeiture of the Shares even though the Participant incurred a tax
liability by making an election under Section 83(b).

4




                            (b)     The Participant understands that he or she
should consult with his or her tax advisor regarding the advisability of filing
with the Internal Revenue Service an election under Section 83(b) of the Code,
which must be filed no later than thirty (30) days after the date of the
acquisition of the Shares pursuant to this Agreement.  Failure to file an
election under Section 83(b), if appropriate, may result in adverse tax
consequences to the Participant.  The Participant acknowledges that he or she
has been advised to consult with a tax advisor regarding the tax consequences to
the Participant of the acquisition of Shares hereunder.  ANY ELECTION UNDER
SECTION 83(b) THE PARTICIPANT WISHES TO MAKE MUST BE FILED NO LATER THAN 30 DAYS
AFTER THE DATE ON WHICH THE PARTICIPANT ACQUIRES THE SHARES.  THIS TIME PERIOD
CANNOT BE EXTENDED.  THE PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A
SECTION 83(b) ELECTION IS THE PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON
HIS OR HER BEHALF.

                            (c)     The Participant will notify the Company in
writing if the Participant files an election pursuant to Section 83(b) of the
Code.  The Company intends, in the event it does not receive from the
Participant evidence of such filing, to claim a tax deduction for any amount
which would otherwise be taxable to the Participant in the absence of such an
election.

          6.     ESCROW.

                  6.1     Establishment of Escrow.  To ensure that Shares
subject to the Company Reacquisition Right will be available for reacquisition,
the Company may deposit the Shares with the Company’s transfer agent to be held
in book entry form, as provided in Section 2.3, and the Participant agrees to
deliver to and deposit with an escrow agent designated by the Company each
certificate, if any, evidencing the Shares, and an Assignment Separate from
Certificate with respect to such book entry shares and each such certificate
duly endorsed (with date and number of shares blank) in the form attached to the
Grant Notice, to be held by the agent under the terms and conditions of the
Joint Escrow Instructions in the form attached to the Grant Notice (the
“Escrow”).  The Company shall bear the expenses of the escrow.

5




                  6.2     Delivery of Shares to Participant.  Whenever the
Participant or the Participant’s legal representative proposes to sell,
exchange, transfer, pledge or otherwise dispose of (other than pursuant to an
Ownership Change Event) any shares of Stock subject to the Escrow, the
Participant shall so notify the Company.  As soon as practicable thereafter, the
Company shall determine, in its sole discretion, whether (a) such proposed
disposition would not cause the Company to automatically reacquire such Shares
pursuant to the Company Reacquisition Right and (b) the Participant has made
adequate provision for the tax withholding obligations, if any, pursuant to
Section 5.  If both conditions (a) and (b) set forth in the preceding sentence
are satisfied, the Company shall, as soon as practicable, so notify the
Participant and give to the escrow agent a written notice directing the escrow
agent to deliver such Shares to the Participant.  As soon as practicable after
receipt of such notice, the escrow agent shall deliver to the Participant the
Shares specified in such notice, and the Escrow shall terminate with respect to
such Shares.

          7.     ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

                  Subject to any required action by the stockholders of the
Company, in the event of any change in the Stock effected without receipt of
consideration by the Company, whether through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the stockholders of the Company in a form other than Stock
(excepting normal cash dividends) that has a material effect on the Fair Market
Value of shares of Stock, appropriate adjustments shall be made in the number
and class of shares subject to the Award.  For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
“effected without receipt of consideration by the Company.”  Any fractional
share resulting from an adjustment pursuant to this Section shall be rounded
down to the nearest whole number.  The Committee in its sole discretion, may
also make such adjustments in the terms of any Award to reflect, or related to,
such changes in the capital structure of the Company or distributions as it
deems appropriate.  The adjustments determined by the Committee pursuant to this
Section shall be final, binding and conclusive.

          8.     LEGENDS.

                  The Company may at any time place legends referencing the
Company Reacquisition Right and any applicable federal, state or foreign
securities law restrictions on all certificates representing the Shares.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing the Shares in the possession of
the Participant in order to carry out the provisions of this Section.  Unless
otherwise specified by the Company, legends placed on such certificates may
include, but shall not be limited to, the following:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

6




          9.     TRANSFERS IN VIOLATION OF AGREEMENT.

                  No Shares may be sold, exchanged, transferred (including,
without limitation, any transfer to a nominee or agent of the Participant),
assigned, pledged, hypothecated or otherwise disposed of, including by operation
of law, in any manner which violates any of the provisions of this Agreement
and, except pursuant to an Ownership Change Event, until the date on which such
shares become Vested Shares, and any such attempted disposition shall be void. 
The Company shall not be required (a) to transfer on its books any Shares which
will have been transferred in violation of any of the provisions set forth in
this Agreement or (b) to treat as owner of such Shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such Shares
will have been so transferred.  In order to enforce its rights under this
Section, the Company shall be authorized to give a stop transfer instruction
with respect to the Shares to the Company’s transfer agent.

          10.   RIGHTS AS A STOCKHOLDER.

                  The Participant shall have no rights as a stockholder with
respect to any Shares subject to the Award until the date of the issuance of a
certificate for such Shares (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 7.  Subject the provisions of this Agreement, the
Participant shall exercise all rights and privileges of a stockholder of the
Company with respect to Shares deposited in the Escrow pursuant to Section 6.

          11.   RIGHTS AS EMPLOYEE, CONSULTANT OR BOARD MEMBER.

                  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

          12.   MISCELLANEOUS PROVISIONS.

                  12.1   Administration.  All questions of interpretation
concerning the Grant Notice and this Agreement shall be determined by the
Committee.  All determinations by the Committee shall be final and binding upon
all persons having an interest in the Award.  Any Officer shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, or election which is the responsibility of or which is allocated to
the Company herein, provided the Officer has apparent authority with respect to
such matter, right, obligation, or election.

7




                  12.2  Amendment.  The Committee may amend this Agreement at
any time; provided, however, that no such amendment may adversely affect the
Participant’s rights under this Agreement without the consent of the
Participant.  No amendment or addition to this Agreement shall be effective
unless in writing.

                  12.3   Nontransferability of the Award.  The right to acquire
Shares pursuant to the Award may not be assigned or transferred in any manner
except by will or by the laws of descent and distribution.  During the lifetime
of the Participant, all rights with respect to this Award shall be exercisable
only by the Participant.

                  12.4   Further Instruments.  The parties hereto agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.

                  12.5   Binding Effect.  This Agreement shall inure to the
benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer set forth herein, be binding upon the Participant and
the Participant’s heirs, executors, administrators, successors and assigns.

                  12.6   Delivery of Documents and Notices.  Any document
relating to participation in the Plan or any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given
(except to the extent that this Agreement provides for effectiveness only upon
actual receipt of such notice) upon personal delivery, electronic delivery at
the e-mail address, if any, provided for the Participant by a Participating
Company, or upon deposit in the U.S. Post Office or foreign postal service, by
registered or certified mail, or with a nationally recognized overnight courier
service, with postage and fees prepaid, addressed to the other party at the
address shown below that party’s signature to the Grant Notice or at such other
address as such party may designate in writing from time to time to the other
party.

                            (a)     Description of Electronic Delivery.  The
Plan documents, which may include but do not necessarily include: the Plan, the
Grant Notice, this Agreement, the Plan Prospectus, and any reports of the
Company provided generally to the Company’s stockholders, may be delivered to
the Participant electronically.  In addition, the parties may deliver
electronically any notices called for in connection with the Escrow.  Such means
of electronic delivery may include but do not necessarily include the delivery
of a link to a Company intranet or the internet site of a third party involved
in administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Company.

                            (b)     Consent to Electronic Delivery.  The
Participant acknowledges that the Participant has read Section 12.6(a) of this
Agreement and consents to the electronic delivery of the Plan documents and
notices in connection with the Escrow, as described in Section 12.6(a).  The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Chief Financial Officer of the Company by telephone or in
writing.  The Participant further acknowledges that the Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails.  Similarly, the Participant understands that the
Participant must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 12.6(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 12.6(a).

8



                  12.7   Integrated Agreement.  The Grant Notice, this Agreement
and the Plan, together with any employment, service or other agreement between
the Participant and a Participating Company referring to the Award shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter other than those as set forth
or provided for herein or therein.  To the extent contemplated herein or
therein, the provisions of the Grant Notice and the Agreement shall survive any
settlement of the Award and shall remain in full force and effect.

                  12.8   Applicable Law.  This Agreement shall be governed by
the laws of the State of California as such laws are applied to agreements
between California residents entered into and to be performed entirely within
the State of California.

                  12.9   Counterparts.  The Grant Notice may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

9

 